 

Exhibit 10.7

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) by and between
Bluerock Residential Growth REIT, Inc., a Maryland corporation (the “REIT”),
Bluerock Residential Holdings, L.P, a Delaware limited partnership, the
operating partnership subsidiary of the REIT (the “Operating Partnership”), and
the Operating Partnership’s subsidiary, Bluerock REIT Operator, LLC, a Delaware
limited liability company (“REIT Operator” and, together with the REIT and the
Operating Partnership, the “Company”), and Christopher J. Vohs (“Executive”) is
dated as of the Effective Date.

 

WHEREAS, the parties originally entered into an Employment Agreement (the
“Original Agreement”) on August 3, 2017 and desire to amend and restate the
Original Agreement to delay the grant and issuance of certain awards hereunder
and change their respective vesting periods; and

 

WHEREAS, REIT Operator desires to employ Executive and Executive desires to be
employed by REIT Operator to provide services for the Company on the terms
contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                   Term of Employment.

 

(a)                Subject to the terms and conditions of this Agreement, REIT
Operator hereby employs Executive, and Executive hereby accepts employment with
REIT Operator, in the positions and with the duties and responsibilities as set
forth in Section 2 hereof for the Term of Employment (as defined below). The
REIT and the Operating Partnership agree to be jointly and severally liable for
all obligations of the REIT Operator under this Agreement, including payment
obligations.

 

(b)                The term of employment under this Agreement will commence on
the date of the Closing (as defined in that certain Contribution and Sale
Agreement between the REIT, the Operating Partnership, BRG Manager, LLC and the
other parties thereto, dated as of August 3, 2017) (the “Effective Date”) and
continue for an initial term through December 31, 2020 (the “Initial Term”),
unless the Agreement is terminated sooner in accordance with Section 5 below.
Commencing on the last day of the Initial Term and on each subsequent
anniversary of such date, the term of this Agreement shall automatically be
extended for successive one-year periods (each such extension, a “Renewal
Term”); provided, however, that either the Company or Executive may elect not to
extend the Term of Employment by giving written notice to the other party at
least sixty (60) days prior to any such anniversary date (a “Non-Renewal”). The
period commencing on the Effective Date and ending at the end of the Initial
Term or any Renewal Term (or earlier termination of Executive’s employment
hereunder) shall hereinafter be referred to as the “Term of Employment” or
“Term.” If the Closing (as defined in that certain Contribution and Sale
Agreement between the REIT, the Operating Partnership, BRG Manager, LLC and the
other parties thereto, dated as of August 3, 2017) does not occur, this
Agreement will automatically terminate and be of no force or effect.

 

2.                   Position; Duties and Responsibilities.

 

(a)                During the Term of Employment, Executive’s title will be
Chief Financial Officer of the REIT and Executive will be employed by the REIT
Operator and will serve as the Chief Financial Officer and Treasurer of the
REIT, reporting directly to the Chief Executive Officer. In this capacity,
Executive shall have the duties, authorities and responsibilities as are
required by Executive’s position commensurate with the duties, authorities and
responsibilities of persons in similar capacities in

 

 

 

similarly sized companies, and such other duties, authorities and
responsibilities as may reasonably be assigned to Executive as the Chief
Executive Officer or the Board of Directors of the REIT (the “Board of
Directors” or the “Board”) shall designate from time to time that are not
inconsistent with Executive’s position and that are consistent with the bylaws
of the REIT, the limited partnership agreement of the Operating Partnership, and
the operating agreement of REIT Operator, each as may be amended from time to
time, including, but not limited to, managing the affairs of the Company.

 

(b)                During the Term of Employment, Executive will, without
additional compensation, also serve as an officer of, and/or perform such
executive and consulting services for, or on behalf of, such subsidiaries of the
Company as the Chief Executive Officer may, from time to time, request.

 

(c)                During the Term of Employment, Executive will serve the
Company faithfully, diligently, and to the best of his ability and will devote
substantially all of his business time and attention to the performance of his
duties hereunder, and shall have no other employment (unless approved by the
Chief Executive Officer); provided, that, nothing contained herein shall
prohibit Executive from (i) participating in trade associations or industry
organizations in furtherance of the Company’s interests, (ii) engaging in
charitable, civic, educational or political activities, (iii) engaging in
passive personal investment activities for himself and his family, (iv) devoting
time as he determines in good faith to be necessary or appropriate to fulfill
his duties to Bluerock Real Estate, LLC and its affiliates (“Bluerock”), or (v)
accepting directorships or similar positions (together, the “Personal
Activities”), in each case so long as the Personal Activities do not
unreasonably interfere, individually or in the aggregate, with the performance
of Executive’s duties to the Company under this Agreement or the restrictive
covenants set forth in Section 10 of this Agreement.

 

(d)                During the Term of Employment, Executive shall perform the
services required by this Agreement at the Company’s principal offices located
in Southfield, Michigan (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill Executive’s duties and responsibilities
hereunder.

 

3.                   Compensation and Benefits.

 

(a)                Base Salary. During the Term of Employment, Executive will be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $250,000. The Base Salary shall be paid in accordance with REIT Operator’s
normal payroll practices, but no less often than semi-monthly.

 

(b)                Incentive Compensation. In addition to the Base Salary,
Executive shall be entitled to participate in any short-term and long-term
incentive programs (including without limitation equity compensation plans)
established by the Company, including for its senior level executives. However,
during the Term of Employment, and subject to subsection (e) below, such
arrangements will include:

 

(1)    Annual Performance Bonus. In each calendar year of the Term of
Employment, Executive shall be eligible to receive an annual incentive bonus
(the “Annual Bonus”) payable in cash, pursuant to the performance criteria and
targets established and administered by the Board (or a committee of directors
to whom such responsibility has been delegated by the Board), with a target
Annual Bonus of at least 50% of his Base Salary. The Annual Bonus payable to
Executive each year shall be determined and payable as soon as practicable after
year-end for such year (but no later than March 15th). The Executive’s cash
bonus for the stub period of 2017 will be determined in the reasonable business
judgment of the Board or another committee of directors to whom such
responsibility has been delegated by the Board. To be entitled to receive any
Annual Bonus, except as otherwise provided in Sections 5(c) and 5(d), Executive
must remain

 

 -2- 

 

employed through the last day of the calendar year to which the Annual Bonus
relates.

 

(2)    Long-Term Equity Incentives. In connection with the Company’s long term
incentive plan as established by the Board (or a committee of directors to whom
such responsibility has been delegated by the Board) on a rolling three year
basis:

 

a.                   Time-Vested Performance Equity Award. At the beginning of
each year of the Term of Employment beginning with the year ending December 31,
2018, Executive shall be granted an annual award of time-vested equity in the
form of long term incentive plan units of the Operating Partnership (“LTIPs”)
(the “Annual LTIP Award”). The number of LTIPs to be issued pursuant to the
Annual LTIP Award shall be determined by dividing an amount no less than $50,000
by the volume weighted average price of a share of the REIT’s Class A Common
Stock, as reported on the NYSE MKT (or then-applicable Exchange), for the twenty
(20) trading days immediately preceding the date of grant of such LTIP award. In
addition, as of January 1, 2018, Executive shall be granted a pro-rated Annual
LTIP Award for the 2017 stub period from the Effective Date through December 31,
2017, with the number of LTIPs granted to be determined based on the pro-rated
dollar amount of the Annual LTIP Award, divided by the volume weighted average
price of a share of the REIT’s Class A Common Stock, as reported on the NYSE MKT
(or then-applicable Exchange), for the twenty (20) trading days immediately
preceding (but not including) January 1, 2018. Each Annual LTIP Award (except
the prorated award granted on January 1, 2018 for the 2017 stub period) will
vest and become nonforfeitable in three equal installments on the effective date
of each anniversary of grant, subject to provisions set forth in Sections 3(f)
and 5 of this Agreement. The prorated award granted on January 1, 2018 for the
2017 stub period will vest and become nonforfeitable as follows: (i) the first
installment on December 31, 2018 in the amount of one-third (1/3) of the 2017
stub period award and (ii) the second and third installments on the second and
third anniversary of the Effective Date, respectively, in the amount of
one-third (1/3) of the 2017 stub period award, in each case subject to
provisions set forth in Sections 3(f) and 5 of this Agreement.

 

b.                  Long Term Equity Performance Award. At the beginning of each
year of the Term of Employment beginning with the year ending December 31, 2018,
Executive shall be granted an annual performance award of equity in the form of
LTIPs for a three-year performance period, which award shall be subject to
performance criteria and targets established and administered by the Board (or
the compensation committee of the Board (the “Compensation Committee”) or
another committee of directors to whom such responsibility has been delegated by
the Board) (the “Long Term Performance Award”). The number of LTIPs to be issued
pursuant to the Long Term Performance Award shall be no fewer than 150% of the
Annual LTIP Award. Satisfaction of the performance criteria and targets
established and administered by the Board (or the Compensation Committee or
another committee of directors to whom such responsibility has been delegated by
the Board) with respect to each Long Term Performance Award will be determined
by the Board (or the Compensation Committee or such other committee to whom such
responsibility has been delegated) and, to the extent earned, will thereupon
vest and become nonforfeitable effective as of the last day of the performance
period, subject to provisions set forth in Sections 3(f) and 5 of this
Agreement.

 

(c)                Employee Benefit Programs and Fringe Benefits. During the
Term of Employment, Executive will be eligible to participate in all executive
incentive and employee benefit programs of the Company made available to the
Company’s senior level executives generally, as such programs may be in effect
from time to time; provided that nothing herein shall prevent the Company from
amending or terminating any such programs pursuant to the terms thereof (except
to the extent the amendment or termination would prevent the Company from
satisfying its obligations under Sections 3(a), 3(b) and 4). The REIT Operator
will reimburse Executive for any and all necessary, customary and usual business
expenses incurred and paid by Executive in connection with his employment upon

 

 -3- 

 

presentation to the Company of reasonable substantiation and documentation, and
in accordance with, and subject to the terms and conditions of, applicable
Company policies. During the Term, Executive shall be entitled to paid vacation
and, if applicable paid time off, per year of the Term (as pro-rated for any
stub employment period) in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time, but in no event
shall Executive accrue less than four (4) weeks of vacation per calendar year
(pro-rated for any stub employment period).

 

(d)                Insurance; Indemnification. Executive shall be covered by
such comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company or the REIT shall have established
and maintained in respect of its directors and officers generally and at its
expense, and the Company or the REIT shall cause such insurance policies to be
maintained in a manner reasonably acceptable to Executive both during and, in
accordance with Section 5(i) below, after Executive’s employment with the
Company. Executive shall also be entitled to indemnification rights, benefits
and related expense advances and reimbursements to the same extent as any other
director or officer of the Company or the REIT and to the maximum extent
permitted under applicable law pursuant to an indemnification agreement,
including “tail” coverage following termination of service (the “Indemnification
Agreement”).

 

(e)                Annual Review. Beginning in 2018, the Compensation Committee
of the Board of Directors (the “Compensation Committee”) will undertake a formal
review of the amounts payable and potentially payable to Executive pursuant to
this Section 3 (the “Compensation and Benefits”) no less frequently than
annually. The Compensation Committee shall be entitled to make all
determinations relating to this Section 3(e) in its sole discretion; provided,
however, that neither the Compensation Committee nor the Company shall be
entitled to decrease Executive’s Base Salary or the annual or long-term target
incentive opportunities (as referenced in Section 3(b)).

 

(f)                 Clawback/Recoupment. Notwithstanding any other provisions in
this Agreement to the contrary, any compensation provided to, or gain realized
by, Executive pursuant to this Agreement or any other agreement or arrangement
with the Company shall be subject to repayment and/or forfeiture by Executive to
the Company if and to the extent any such compensation or gain (i) is or becomes
subject to the “clawback” policy adopted by the REIT and in effect as of the
date hereof that is applicable to Executive and other similarly situated
executives, or (ii) is, or in the future, becomes subject to, any law, rule,
requirement or regulation which imposes mandatory recoupment or forfeiture,
under circumstances set forth in such law, rule, requirement or regulation.

 

4.                   Initial Commitment Award. On January 1, 2018, Executive
shall be granted an award of LTIPs (the “Initial Commitment Award”). The number
of LTIPs to be issued pursuant to this Section 4 shall be determined by dividing
$500,000 by the volume weighted average price of a share of the REIT’s Class A
Common Stock, as reported on the NYSE MKT (or then-applicable Exchange), for the
twenty (20) trading days immediately preceding the date of grant. The Initial
Commitment Award will vest and become nonforfeitable as follows: (i) the first
installment on December 31, 2018 in the amount of one-fifth (1/5) of the Initial
Commitment Award and (ii) the second through fifth installments on the second
through fifth anniversary of the Effective Date, respectively, in an amount
equal to one-fifth (1/5) of the Initial Commitment Award, in each case subject
to provisions set forth in Sections 3(f) and 5 of this Agreement.

 

5.                   Termination of Employment.

 

(a)                Termination Due to Disability. The Company may cause the REIT
Operator to terminate Executive’s employment, to the extent permitted by
applicable law, if Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of

 

 -4- 

 

not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, actually receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company (“Disability”). If Executive’s employment is terminated under this
Section 5(a) for Disability, (A) the Company shall pay to Executive the Accrued
Benefits pursuant to Section 5(i) below, and (B) Executive’s outstanding equity
awards (x) that are subject solely to time-based vesting conditions (including,
but not limited to, each Annual LTIP Award and the Initial Commitment Award),
shall become fully vested as of Executive’s date of termination for Disability
and (y) that are subject to performance-based vesting conditions (including each
Long Term Performance Award), will vest if and to the extent the applicable
performance-based vesting conditions are satisfied as of the date of termination
(without regard to the original length of the performance period); provided,
however, that any performance-based award that vests pursuant to clause (y) will
be pro-rated for the actual number of days in the applicable vesting period
preceding the date of termination of Executive’s employment.

 

(b)                Termination Due to Death. Executive’s employment shall
terminate automatically upon Executive’s death during the Term of Employment. If
Executive’s employment is terminated because of Executive’s death, (i) the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, the Accrued Benefits pursuant to
Section 5(i) below, and (ii) Executive’s executor, legal representative,
administrator or designated beneficiary, as applicable, shall be entitled to all
of Executive’s outstanding equity awards (x) that are subject solely to
time-based vesting conditions (including, but not limited to, each Annual LTIP
Award and the Initial Commitment Award), which shall become fully vested as of
Executive’s date of termination and (y) that are subject to performance-based
vesting conditions (including each Long Term Performance Award), will vest if
and to the extent the applicable performance-based vesting conditions are
satisfied as of the date of termination (without regard to the original length
of the performance period); provided, however, that any performance-based award
that vests and becomes payable pursuant to clause (y) will be pro-rated for the
actual number of days in the applicable performance period preceding Executive’s
death. Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

 

(c)                Company Non-Renewal. In the event that Executive’s employment
is terminated by reason of a Non-Renewal by the Company and Executive is willing
and able, at the time of such Non-Renewal, to continue performing services on
the terms and conditions set forth herein for the Renewal Term that would have
occurred but for the Non-Renewal, then Executive shall be entitled to the
payments and benefits provided in Section 5(d) below, subject to the terms and
conditions of Section 5(d) including the Release Requirement.

 

(d)                Termination by the Company Without Cause or by Executive for
Good Reason. The Company may cause the REIT Operator to terminate Executive’s
employment at any time without Cause (as provided in Section 7) upon not less
than sixty (60) days’ prior written notice to Executive, and Executive may
terminate Executive’s employment by resigning for Good Reason (as provided in
Section 7) upon not less than sixty (60) days’ prior written notice of such
resignation to the Company. Upon any such termination of Executive’s employment
without Cause or for Good Reason, Executive shall be entitled to receive the
following:

 

(i)                 The Accrued Benefits, pursuant to Section 5(i) below; and

 

(ii)               if Executive signs a general release of claims in favor of
the Company in substantially the same form as attached hereto as Exhibit A, and
subject to the expiration of any applicable or legally required revocation
period, all within sixty (60) days after the effective date of

 

 -5- 

 

termination (the “Release Requirement”):

 

(1)                the Company shall pay Executive a cash amount (the “Severance
Amount”) equal to two (2) (the “Severance Multiple”) times the sum of (A) his
then-current Base Salary and (B) the average of the Annual Bonuses paid to
Executive in accordance with Section 3(b) hereof for the two years preceding the
termination; provided, however, if Executive’s termination pursuant to this
Section 5(d) occurs (I) during the year ending December 31, 2017, Executive’s
Target Bonus (as per the incentive plan established for Executive) (“Target
Bonus”) will be used in lieu of the average described in Section 5(d)(ii)(1)(B),
or (II) during the year ending December 31, 2018, the Annual Bonus paid or
payable to Executive for the year ending December 31, 2017 will be used in lieu
of the average described in Section 5(d)(ii)(1)(B); provided, further, that if
the termination occurs during the years ending December 31, 2018 or 2019, the
2017 Annual Bonus shall be annualized for purposes of calculating the average
described in Section 5(d)(ii)(1)(B). Subject to Section 30, the Severance Amount
will be paid in accordance with the normal payroll practice of the REIT Operator
over the twelve-month period beginning within sixty (60) days following the
effective date of Executive’s termination (with the first payment to include any
installment payments that would have been made during such sixty (60) day period
if payments had commenced on the effective date of Executive’s termination);

 

(2)                within sixty (60) days following the effective date of
termination, the Company shall pay Executive an amount equal to Executive’s
Target Bonus for the then-current calendar year of Executive’s employment
(annualized, to the extent the 2017 Target Bonus is used), pro-rated for the
number of days in such calendar year ending on the effective date of Executive’s
termination of employment;

 

(3)                Executive’s outstanding equity awards (x) that are subject
solely to time-based vesting conditions (including, but not limited to each
Annual LTIP Award and the Initial Commitment Award), will become fully vested as
of the effective date of Executive’s termination and (y) that are subject to
performance-based vesting conditions (including that each Long Term Performance
Award), will vest if and to the extent the applicable performance-based vesting
conditions are satisfied as of the date of termination (without regard to the
original length of the performance period); provided, however, that any
performance-based award that vests pursuant to clause (y) will be pro-rated for
the actual number of days in the applicable vesting period preceding the
effective date of Executive’s termination of employment; and

 

(4)                if Executive is entitled to elect continuation of coverage
under any Company group health plan pursuant to applicable law, the REIT
Operator will reimburse Executive for 100% of the COBRA premiums incurred by
Executive for Executive and his dependents under such health care plan during
the duration of Executive’s COBRA continuation period.

 

(e)                Termination by the Company for Cause. The Company may cause
the REIT Operator to terminate Executive’s employment at any time for Cause
pursuant to the provisions of Section 7(a) below, in which event as of the
effective date of such termination all payments and benefits under this
Agreement shall cease and all then unvested awards or benefits shall be
forfeited, except for the continuing obligation to pay Executive his Accrued
Benefits.

 

(f)                 Voluntary Termination by Executive without Good Reason.
Executive may voluntarily terminate his employment without Good Reason upon
sixty (60) days’ prior written notice. In any such event, after the effective
date of such termination, no further payments or benefits shall be due under
this Agreement and all then unvested awards or benefits shall be forfeited,
except for the obligation to pay Executive after the effective date of such
termination his Accrued Benefits. For the avoidance of

 

 -6- 

 

doubt, Non-Renewal by Executive shall constitute a termination under this
Section 5(f).

 

(g)                Notice of Termination. Any termination of Executive’s
employment shall be communicated by a written notice of termination to the other
party hereto given in accordance with Section 20 and shall specify the
termination date in accordance with the requirements of this Agreement.

 

(h)                Resignation of All Other Positions. Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all positions that Executive holds as an officer of the Company or
any affiliate of the Company, and from all positions that he holds as a member
of the Board of Directors (or a committee thereof) or the board of directors (or
a committee thereof) of any subsidiary or affiliate of the REIT, unless
otherwise mutually agreed with the Board of Directors, and shall take all
actions reasonably requested by the Company to effectuate the foregoing.

 

(i)                 General Provisions. (1) Upon any termination of Executive’s
employment, Executive shall be entitled to receive the following: (A) any unpaid
Base Salary and accrued but unused vacation and/or paid time off (determined in
accordance with Company policy) through the date of termination (paid in cash
within 30 days, or such shorter period required by applicable law, following the
effective date of termination), (B) reimbursement for all necessary, customary
and usual business expenses and fees incurred and paid by Executive prior to the
effective date of termination, in accordance with Section 3(c) above (payable in
accordance with the Company’s expense reimbursement policy), and (C) vested
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans, including those as provided in Section 3(c) above
(payable in accordance with the applicable employee benefit plan), and directors
and officers liability coverage pursuant to Section 3(d) for actions and
inactions occurring during the Term, and continued coverage for any actions or
inactions by Executive while providing cooperation under this Agreement
(collectively, “Accrued Benefits”).

 

(2) During any notice period required under Section 5 or Section 7, as
applicable, (A) Executive shall remain employed by the Company and shall
continue to be bound by all the terms of this Agreement and any other applicable
duties and obligations to the Company, (B) the Company may direct Executive not
to report to work, and (C) Executive shall only undertake such actions on behalf
of the Company, consistent with his position, as expressly directed by the Chief
Executive Officer.

 

The parties agree that a termination of Executive’s employment pursuant to this
Section 5 will not be a breach of this Agreement and does not relieve either
party of its other obligations hereunder.

 

6.                   Change in Control.

 

(a)                Termination Without Cause or Resignation for Good Reason Upon
or After a Change in Control. If, upon or within eighteen (18) months after a
Change in Control (as defined below), Executive’s employment is terminated
pursuant to Section 5(c) or 5(d), the provisions of Sections 5(d)(i) and (ii)
shall then apply except that the Severance Multiple set forth in Section
5(d)(ii)(1) shall be three.

 

(b)                Code Section 280G.

 

(i)                 Treatment of Payments. Notwithstanding anything in this
Agreement or any other plan, arrangement or agreement to the contrary, in the
event that an independent, nationally recognized, accounting firm which shall be
designated by the Company with Executive’s written consent (which consent shall
not be unreasonably withheld) (the “Accounting Firm”) shall determine that any
payment or benefit received or to be received by Executive from the Company or
any of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or

 

 -7- 

 

agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
payments or benefits to be received by Executive that are subject to Section
280G or 4999 of the Code shall be reduced to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax, but such reduction
shall occur if and only to the extent that the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes, and employment, Social Security and Medicare taxes on
such reduced Total Payments), is greater than or equal to the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes and employment, Social Security and
Medicare taxes on such Total Payments and the amount of Excise Tax (or any other
excise tax) to which Executive would be subject in respect of such unreduced
Total Payments). For purposes of this Section 6(b)(i), the above tax amounts
shall be determined by the Accounting Firm, applying the highest marginal rate
under Section 1 of the Code and under state and local laws which applied (or is
likely to apply) to Executive’s taxable income for the tax year in which the
transaction which causes the application of Section 280G or 4999 of the Code
occurs, or such other rate(s) as the Accounting Firm determines to be likely to
apply to Executive in the relevant tax year(s) in which any of the Total
Payments is expected to be made. If the Accounting Firm determines that
Executive would not retain a larger amount on an after-tax basis if the Total
Payments were so reduced, then Executive shall retain all of the Total Payments.

 

(ii)               Ordering of Reduction. In the case of a reduction in the
Total Payments pursuant to Section 6(b)(i), the Total Payments will be reduced
in the following order: (A) payments that are payable in cash (and that are not
deferred compensation within the meaning of Section 409A of the Code) that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (B) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) (and that are not
deferred compensation within the meaning of Section 409A of the Code), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (C) payments that are
payable in cash (and that are not deferred compensation within the meaning of
Section 409A of the Code) that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (D) payments and benefits (that are not deferred
compensation within the meaning of Section 409A of the Code) due in respect of
any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (E) all other cash or non-cash benefits not otherwise described in
above will be next reduced pro-rata with any payments or benefits that are
deferred compensation within the meaning of Section 409A of the Code being
reduced last.

 

(iii)       Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (A) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code will be taken into account;
(B) no portion of the Total Payments will be taken into account which, in the
opinion of the Accounting Firm, does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments will be taken into account which, in the opinion of the
Accounting Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. Executive and the Company

 

 -8- 

 

shall furnish such documentation and documents as may be necessary for the
Accounting Firm to perform the requisite calculations and analysis under this
Section 6(b) (and shall cooperate to the extent necessary for any of the
determinations in this Section 6(b)(iii) to be made), and the Accounting Firm
shall provide a written report of its determinations hereunder, including
detailed supporting calculations. If the Accounting Firm determines that
aggregate Total Payments should be reduced as described above, it shall promptly
notify Executive and the Company to that effect. In the absence of manifest
error, all determinations by the Accounting Firm under this Section 6(b) shall
be binding on Executive and the Company and shall be made as soon as reasonably
practicable following the later of Executive’s date of termination of employment
or the date of the transaction which causes the application of Section 280G of
the Code. The Company shall bear all costs, fees and expenses of the Accounting
Firm and any legal counsel retained by the Accounting Firm.

 

(iv)       Additional Payments. If Executive receives reduced payments and
benefits by reason of this Section 6(b) and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that Executive could have received a greater amount
without resulting in any Excise Tax, then the Company shall thereafter pay
Executive the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable following such
determination.

 

7.                   Definitions.

 

(a)                “Cause” shall mean any of the following grounds for
termination of Executive’s employment:

 

(i)                    Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony (excluding traffic-related felonies), or any financial
crime involving the Company (including, but not limited to, fraud, embezzlement
or misappropriation of Company assets) which termination shall become effective
immediately as of the date the Board of Directors determines to terminate this
Agreement, which action must be taken on or after the date of such conviction or
plea or within sixty (60) days thereafter;

 

(ii)               Executive’s willful and gross misconduct in the performance
of his duties (other than by reason of his incapacity or disability) it being
expressly understood that the Company’s dissatisfaction with Executive’s
performance shall not constitute Cause;

 

(iii)             Executive’s continuous, willful and material breach of this
Agreement after written notice of such breach has been given by the Board in its
reasonable discretion exercised in good faith; provided that, in no event shall
any action or omission in subsection (ii) or (iii) constitute “Cause” unless (1)
the Company gives notice to Executive stating that Executive will be terminated
for Cause, specifying the particulars thereof in reasonable detail and the
effective date of termination (which shall be no less than ten (10) business
days following the date on which such written notice is received by Executive)
(the “Cause Termination Notice”), (2) the Company provides Executive and his
counsel with an opportunity to appear before the Board to rebut or dispute the
alleged reason for termination on a specified date that is at least three (3)
business days following the date on which the Cause Termination Notice is given,
but prior to the stated termination date described in clause (1), and (3) a
majority of the Board (calculated without regard to Executive, if applicable)
determines that Executive has failed to materially cure or cease such misconduct
or breach within ten (10) business days after the Cause Termination Notice is
given to him. For purposes of the foregoing sentence, no act, or failure to act,
on Executive’s part shall be considered willful unless done or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company, and any act or omission by
Executive pursuant to the authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel to the Company will be deemed made in
good faith and in the best

 

 -9- 

 

interest of the Company.

 

 

(b)                “Good Reason” shall mean, without Executive’s consent:

 

(i)                 the assignment to Executive of duties or responsibilities
substantially inconsistent with Executive’s title at the Company or a material
diminution in Executive’s title, authority or responsibilities; provided, that,
a change in title or modification of authority or responsibilities in connection
with hiring new or elevating other executives as reasonably required or
commensurate with the growth of the Company shall not constitute Good Reason;

 

(ii)               A material reduction in Executive’s Base Salary or the annual
or long-term target incentive opportunities (as referenced in Section 3(b))
during the Term;

 

(iii)             A continuous, willful and material breach by the Company of
this Agreement; or

 

(iv)              the relocation (without the written consent of Executive) of
Executive’s principal place of employment by more than thirty-five (35) miles
from the Principal Location.

 

 

Notwithstanding the foregoing, (1) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least sixty (60) days but no more than ninety (90) days from the date of
such notice) is given no later than ninety (90) days after the time at which the
event or condition purportedly giving rise to Good Reason first occurs or arises
and (2) if there exists an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such termination is
received to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder; provided, however, that
the Company’s right to cure such event or condition shall not apply if there
have been repeated breaches by the Company.

 

(c)                “Change in Control” shall have the same meaning as the term
“Change of Control” set forth in the Bluerock Residential Growth REIT, Inc.
Second Amended and Restated 2014 Equity Incentive Plan for Individuals Effective
on the date of the Closing (as defined in that certain Contribution and Sale
Agreement between the REIT, the Operating Partnership, BRG Manager, LLC and the
other parties thereto, dated as of August 3, 2017).

 

8.                   Confidentiality/Non-Disclosure. Executive acknowledges
that, in the course of his employment with the Company, he has become and/or
will become acquainted and trusted with (a) certain confidential information and
trade secrets, which confidential information includes, but is not limited to,
proprietary software, customer lists and information, information concerning the
Company’s finances, business practices, long-term and strategic plans and
similar matters, information concerning the Company’s formulas, designs, methods
of business, trade secrets, technology, business operations, business records
and files, and any other information that is not generally known to the public
or within the industry or trade in which the Company competes and was not known
to Executive prior to his employment with the Company, and (b) information of
third parties that the Company is under a duty to maintain as confidential
(collectively, “Confidential Information”). Except in furtherance of his duties
hereunder, Executive agrees that he will not cause any Confidential Information
to be disclosed to third parties without the prior written consent of the
Company and that he will not, without the prior written consent of the Company,
divulge or make any use of such Confidential Information, except as may be
required by law and/or to fulfill his obligations hereunder. Upon the
termination of Executive’s employment for whatever reason, or at any time the
Company may request, Executive shall immediately deliver to the Company all of
the Company’s property in Executive’s possession or under Executive’s control,
including but not limited to all originals and copies of memoranda, notes,
plans, records, reports,

 

 -10- 

 

computer files, disks and tapes, thumb drives, printouts, worksheets, source
code, software, programming work, and all documents, forms, records or other
information, in whatever form it may exist, regarding the Company’s business,
clients, products or services. Confidential Information does not include
information that: (i) becomes generally known to the public subsequent to
disclosure to Executive through no wrongful act of Executive or any
representative of Executive; (ii) was known to the public prior to its
disclosure to Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process. Additionally, the Parties
acknowledge and agree that the obligations of this Section 8 shall be in
addition to and shall not diminish any obligations that Executive may have to
Company or any customer of Company under any separate Non-Disclosure and
Confidentiality Agreement that Executive may execute during his employment with
the Company.

 

9.                   Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s actual or
anticipated business, research and development or existing or future products or
services and which were or are conceived, developed, contributed to or made or
reduced to practice by Executive (whether alone or jointly with others) while
employed by the Company, whether before or after the date of this Agreement
(“Work Product”), belong to the Company. Executive shall promptly disclose such
Work Product to the Chief Executive Officer and, at the Company’s expense,
perform all actions reasonably requested by the Chief Executive Officer (whether
during or after the Term of Employment) to establish and confirm such ownership
(including assignments, consents, powers of attorney and other instruments).
Executive acknowledges that all copyrightable Work Product shall be deemed to
constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended, and that the Company shall own all rights therein. To the extent that
any such copyrightable work is not a “work made for hire,” Executive hereby
assigns and agrees to assign to the Company all right, title and interest,
including a copyright, in and to such copyrightable work. The foregoing
provisions of this Section 9 shall not apply to any invention that Executive
developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities or trade secret information, except for those
inventions that (i) relate to the Company’s business or actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Executive for the Company.

 

10.               Restrictive Covenants.

 

(a)                Notification of New Employer. During Executive’s employment
and for a period of twelve (12) months immediately following the termination of
his employment with the Company, Executive will advise the Company of any new
employer of his, or any other person or entity for whom he may perform services,
within three (3) days after commencing to work for such employer or other person
or entity. Executive hereby agrees to notify, and grant consent to notification
by the Company to, any new employer, or other person or entity for whom he may
perform services, of his obligations under this Agreement.

 

(b)                Solicitation of Employees. Executive agrees that during his
employment and for a period of twelve (12) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not directly or indirectly, for himself or any other
person or entity:

 

(i)                 solicit, induce, recruit or encourage any of the Company’s
employees, exclusive consultants or exclusive independent contractors or any
person who provides services to the Company to terminate or reduce their
employment or other relationship with the Company;

 

 -11- 

 

(ii)               hire any individual who is (or was, within the six (6) month
period immediately preceding such hiring) an employee, exclusive consultant, or
exclusive independent contractor of the Company; or

 

(iii)             attempt to do any of the foregoing.

 

(c)                Solicitation of Customers. Executive agrees that during his
employment and for a period of eighteen (18) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not directly or indirectly, (i) solicit, entice, or
induce any Customer for the purpose of providing, or provide, products or
services that are competitive with the products or services provided by the
Company, or (ii) solicit, entice, or induce any Customer to terminate or reduce
its business with (or refrain from increasing its business with) the Company.

 

As used in this Section 10(c), “Customer” means any person or entity to which
the Company provided products or services (or was invested in products offered
by the Company), and with which Executive had contact on behalf of the Company,
within the last twelve (12) months of his employment with the Company.

 

(d)                Noncompetition. Executive agrees that during his employment
and for a period of eighteen (18) months immediately following the termination
of his employment with the Company for any reason, whether with or without
cause, he will not directly or indirectly:

 

(i)                 have any ownership interest in a Competitor other than (1)
Bluerock or (2) passive investment of no more than 5% of the outstanding equity
or debt securities of a Competitor; or

 

(ii)               engage in or perform services other than Personal Activities
(whether as an employee, consultant, proprietor, partner, director or otherwise)
for any Competitor, if such services either (1) are the same as or similar to
(individually or in the aggregate) the services Executive performed for the
Company during his employment with the Company, or (2) are performed with
respect to products or services of the Competitor that are competitive with the
products or services provided by the Company with which Executive was involved
during his employment with the Company or about which he received Confidential
Information during his employment with the Company.

 

As used in this section, “Competitor” means: (i) any private or publicly traded
real estate investment trust, fund or other investment vehicle or program whose
principal place of business is in the United States and whose business strategy
is based on investing in, acquiring or developing multifamily real estate,
whether directly or indirectly through joint ventures, or (ii) any entity whose
principal place of business is in the United States and that advises (including
any external advisor) such investment vehicles or programs.

 

The scope of the covenant set forth in Section 10(d) will be within or with
respect to the United States. Executive acknowledges that the Company’s
technology and products have nationwide application, including without
limitation over the Internet and that such geographic scope is therefore
reasonable.

 

(e)                Non-Disparagement. The Company and Executive each acknowledge
that any disparaging comments by either party against the other are likely to
substantially depreciate the business reputation of the other party. The Company
and Executive further agree that neither party will directly or indirectly
defame, disparage, or publicly criticize the services, business, integrity,
veracity or reputation of the of the other party, including but not limited to,
the Company or its owners, officers, directors, or employees in any forum or
through any medium of communication. Nothing in this Agreement will preclude
Executive or the Company from supplying truthful information to any governmental
authority or in response to any lawful subpoena or other legal process.

 

 -12- 

 

(f)                 Executive acknowledges and agrees that during his employment
with Company he will owe the Company duties of good faith, loyalty and
non-disclosure and such statutory duties that are applicable to an officer of
the Company under the laws of the State of New York.

 

11.               Remedies. Executive acknowledges and agrees that the
restrictions set forth in this Agreement are critical and necessary to protect
the Company’s legitimate business interests; are reasonably drawn to this end
with respect to duration, scope, and otherwise; are not unduly burdensome; are
not injurious to the public interest; and are supported by adequate
consideration. Executive agrees that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the restrictions
set forth herein. Accordingly, Executives agrees that if he breaches or
threatens to breach any of such restrictions, the Company will have available,
in addition to any other right or remedy available, the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. Executive further agrees that no bond or other security will be
required in obtaining such equitable relief and he hereby consents to the
issuance of such injunction and to the ordering of specific performance.
Executive further acknowledges and agrees that (a) any claim he may have against
the Company, whether under this Agreement or otherwise, will not be a defense to
enforcement of the restrictions set forth in this Agreement, (b) the
circumstances of his termination of employment with the Company will have no
impact on his obligations under this Agreement, and (c) this Agreement is
enforceable by the Company and its respective subsidiaries, affiliates,
successors and permitted assigns.

 

12.               LTIP General Provisions. Distributions on LTIPs will be paid
from the date of grant; provided that, only for the Long Term Performance
Awards, distributions until the last day of the three year performance period
(or the date of forfeiture if earlier), shall be paid at the rate of ten percent
(10%) of the distributions otherwise payable with respect to LTIPs granted under
such Long Term Performance Awards; provided further, with respect to each LTIP
granted for Long Term Performance Awards and that vests in accordance with this
Agreement, Executive shall be entitled to receive, as of the date of such
vesting, a single cash payment equal to the distributions payable with respect
thereto back to the date of grant, minus the distributions already paid in
accordance with the preceding clause. The REIT will use its best efforts to
ensure that there are sufficient shares of Common Stock and/or LTIPs available
under a shareholder approved equity plan of the REIT to provide for the equity
grants described in Sections 3(b) and 4 of this Agreement; however, in the event
there are insufficient shares of Common Stock and/or LTIPs available under a
shareholder approved equity plan of the REIT to support any such grant of any
LTIPs, on the vesting date of any LTIP grant contemplated pursuant to Section
3(b) or 4, as applicable, had such LTIPs been granted as provided therein, the
Company shall make a cash payment to Executive equal to the number of LTIPs that
would have vested on such date multiplied by (a) to the extent the Economic
Capital Account Balance of the LTIPs has not achieved capital account
equivalence with a Common Unit held by the General Partner as of such date
(assuming, for purposes of this clause (a) that the LTIPs had been granted and
treated as outstanding under and received allocations and/or adjustments
pursuant to the Second Amended and Restated Agreement of Limited Partnership of
Bluerock Residential Holdings, L.P., as amended (the “LP Agreement”)), an amount
equal to such deemed Economic Capital Account Balance of the LTIPs, and (b) to
the extent the Economic Capital Account Balance of the LTIPs has achieved
capital account equivalence with a Common Unit held by the General Partner as of
such date (assuming, for purposes of this clause (b) that the LTIPs had been
granted and treated as outstanding under and received allocations and/or
adjustments pursuant to the LP Agreement), an amount equal to the average of the
closing sales price of the Common Stock for the 10 trading dates preceding the
vesting date. The capitalized terms used in this section, if not otherwise
defined in this Agreement, will have the meanings set forth in the LP Agreement.

 

13.               Additional Acknowledgments.

 

(a)                Executive and the Company each agree and intend that
Executive’s obligations

 

 -13- 

 

under this Agreement (to the extent not perpetual) be tolled during any period
that Executive is in breach of any of the obligations under this Agreement, so
that the Company is provided with the full benefit of the restrictive periods
set forth herein.

 

(b)                Executive also agrees that, in addition to any other remedies
available to the Company and notwithstanding any provision of this Agreement to
the contrary, in the event Executive breaches in any material respect any of his
obligations under Sections 8, 9 or 10, the Company shall immediately cease all
payments and benefits (including vesting of equity-based awards) under Section 5
and will have no further obligations thereunder.

 

(c)                Executive and the Company further agree that, in the event
that any provision of Section 10 is determined by a court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic scope or too great a range of activities, that
provision will be deemed to be modified to permit its enforcement to the maximum
extent permitted by law. Each of Executive and the Company acknowledges and
agrees that the Company will suffer irreparable harm from a breach by Executive
of any of the covenants or agreements contained in Sections 8, 9, or 10.
Executive further acknowledges that the restrictive covenants set forth in those
Sections are of a special, unique, and extraordinary character, the loss of
which cannot be adequately compensated by monetary damages. Executive agrees
that the terms and provisions of Sections 8, 9, or 10 are fair and reasonable
and are reasonably required for the protection of the Company in whose favor
such restrictions operate. Executive acknowledges that, but for Executive’s
agreements to be bound by the restrictive covenants set forth in Sections 8, 9,
or 10, the Company would not have entered into this Agreement. In the event of
an alleged or threatened breach by Executive of any of the provisions of
Sections 8, 9, or 10, the Company or its successors or assigns may, in addition
to all other rights and remedies existing in its or their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other equitable relief in order to enforce or prevent any violations of the
provisions hereof (including, without limitation, the extension of the
noncompetition period or nonsolicitation period, as applicable, by a period
equal to the duration of the violation).

 

(d)                Executive and the Company further agree that REIT Operator is
the employer of Executive for all U.S. federal income tax and employment tax
purposes. In accordance with such status, to the extent that any provision
herein permits the Company to control, supervise, or otherwise determine the
rights, responsibilities, or obligations of Executive hereunder; to remunerate,
reimburse, or otherwise provide any economic benefit to Executive hereunder (or
to determine the amount of such payments or benefits); or to otherwise initiate,
terminate, or otherwise alter the terms of Executive’s employment with REIT
Operator hereunder, it is acknowledged and agreed by all parties hereto that
such actions are taken on behalf of REIT Operator, which hereby grants all
necessary power and authority to the Company to take such actions on behalf of
REIT Operator.

 

14.               Executive’s Cooperation. During the Term of Employment and, to
the extent that the Company pays Executive’s actual, reasonable and documented
legal fees for legal counsel, also for a reasonable period thereafter, Executive
shall reasonably cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company to the extent
that such investigation, proceeding or dispute may relate to matters in which
Executive has knowledge as a result of Executive’s employment with the Company
or Executive’s serving as an officer or director of the Company (including
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request, after reasonable
notice, to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). Without limiting the
generality of the foregoing, to the extent that the Company seeks

 

 -14- 

 

such assistance, the Company shall use reasonable business efforts, whenever
possible, to provide Executive with reasonable advance notice of its need for
Executive’s assistance and will attempt to coordinate with Executive the time
and place at which Executive’s assistance will be provided with the goal of
minimizing the impact of such assistance on any other material pre-scheduled
business commitment that Executive may have. In the event the Company requires
Executive’s reasonable assistance or cooperation in accordance with this Section
14, the Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts and, for cooperation
following the Term of Employment, Executive’s actual, reasonable and documented
legal fees.

 

15.               Executive’s Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (b)
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has consulted with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that Executive fully understands
the terms and conditions contained herein.

 

16.               Corporate Opportunity. Executive agrees that during his Term
of Employment and for a period of twenty-four (24) months immediately following
the termination of his employment with the Company for any reason, whether with
or without Cause, Executive will not use opportunities discovered in the course
of his employment hereunder for his own personal gain or benefit. For example,
if in in any capacity described in Section 2 of this Agreement, Executive is
approached about or otherwise becomes aware of a potential investment or other
business transaction that may be appropriate for the Company, Executive will not
take that opportunity for himself, or share or disclose it to any third party,
but rather Executive will bring it to the attention of the Chief Executive
Officer or the Board of Directors.

 

17.               Insurance for Company’s Own Behalf. The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on Executive in any amount or amounts considered
advisable. Executive agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

 

18.               Withholding. The Company shall be entitled to deduct or
withhold from any amounts owing from the Company to Executive any federal,
state, local or foreign withholding taxes, excise tax, or employment taxes that
it reasonably determines are required to be imposed with respect to Executive’s
compensation or other payments or benefits from the Company or Executive’s
ownership interest in the Company (including wages, bonuses, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

 

19.               Survival. The rights and obligations of the parties under this
Agreement shall survive as provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions following the termination
of Executive’s employment with the Company, regardless of the manner of or
reasons for such termination.

 

20.               Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or mailed by prepaid first class
certified mail, return receipt requested, or mailed by overnight courier
prepaid, to (a) Executive at the address on file with the Company, and (b)
Company at the following address:

 

 -15- 

 

Notices to the Company:

 

Bluerock REIT Operator, LLC

c/o Bluerock Residential Growth REIT, Inc.

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Chief Executive Officer

 

Notices to Executive:

 

c/o Bluerock Residential Growth REIT, Inc.

712 Fifth Avenue, 9th Floor

New York, NY 10019

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 20, be deemed given on the
day so delivered, or, if delivered after 5:00 p.m. local time or on a day other
than a Saturday, Sunday or any day on which banks located in the State of New
York are authorized or obligated to close (a “Business Day”), then on the next
proceeding Business Day, (ii) if delivered by certified mail in the manner
described above to the address as provided in this Section 20, be deemed given
on the earlier of the third Business Day following mailing or upon receipt and
(iii) if delivered by overnight courier to the address as provided for in this
Section 20, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
20. Any party hereto from time to time may change its address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.

 

21.               Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

22.               Entire Agreement. This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties. For the avoidance of doubt, Executive
shall not be eligible to participate in any severance plan or program during the
Term of Employment to the extent such participation would result in a
duplication of benefits. This Agreement will control the vesting and payment of
any short term or long term incentive compensation (including equity
compensation whether settleable in cash or Common Stock) to the extent this
Agreement provides for more favorable vesting regardless of whether such awards
are granted after the Effective Date.

 

23.               No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

24.               Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

 -16- 

 

25.               Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company. The Company may only assign
this Agreement to a successor to all or substantially all of the business and/or
assets of the Company. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

 

26.               Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any
choice-of-law or conflict-of-law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

 

27.               Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Chief Executive Officer) and Executive, and no course of conduct
or course of dealing or failure or delay by any party hereto in enforcing or
exercising any of the provisions of this Agreement (including the Company’s
right to terminate the Term of Employment for Cause) shall affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.

 

28.               Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY’S RESPECTIVE ADDRESS
SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN THE STATE OF NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS SECTION 27. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

29.               Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

30.               Section 409A.

 

(a)                Interpretation. Notwithstanding the other provisions hereof,
this Agreement is

 

 -17- 

 

intended to comply with the requirements of Section 409A of the Code and
regulations thereunder (“Section 409A”) or any exemption thereunder, to the
extent applicable, and this Agreement shall be interpreted accordingly. If
necessary, any provisions of this Agreement that would otherwise violate Section
409A shall be deemed amended to comply with Section 409A. For purposes of
Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of any payment that constitutes deferred compensation for
purposes of Section 409A. To the extent any payment or benefit provided under
Sections 5 or 6 is contingent upon Executive’s execution of the general release
of claims described in Section 5(d)(ii), if such payment or benefit constitutes
deferred compensation for purposes of Section 409A and the 60-day period
described in Section 5(d)(ii) spans calendar years, such payment and/or benefit
shall be paid or commence, as applicable, in the latter calendar year. Executive
will be deemed to have a termination of employment for purposes of determining
the timing of any payments or benefits hereunder that constitute deferred
compensation for purposes of Section 409A only upon a “separation from service”
within the meaning of Section 409A.

 

(b)                Payment Delay. Notwithstanding any provision to the contrary
in this Agreement, if on the date of Executive’s termination of employment,
Executive is a “specified employee” (as such term is used in Section 409A), then
any amounts payable to Executive that constitute deferred compensation for
purposes of Section 409A that are payable due to Executive’s termination of
employment shall be postponed and paid (without interest) to Executive in a lump
sum on the date that is six (6) months and one (1) day following Executive’s
“separation from service” with the Company (or any successor thereto); provided,
however, that if Executive dies during such six-month period and prior to
payment of the postponed cash amounts hereunder, the amounts delayed on account
of Section 409A shall be paid to the personal representative of Executive’s
estate on the sixtieth (60th) day after Executive’s death.

 

(c)                Reimbursements. All reimbursements provided under this
Agreement that constitute deferred compensation under Section 409A shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

 

 

 

* * * * *

 

 

 

 

 

 

 

 

[Signature Page Follows]


 

 -18- 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



Bluerock Residential Growth REIT, Inc.         By: /s/ R. Ramin Kamfar Name: R.
Ramin Kamfar Title: Chairman of the Board, Chief Executive Officer, and
President         Bluerock Residential Holdings, L.P.   By: Bluerock Residential
Growth REIT, Inc. Its: General Partner         By: /s/ R. Ramin Kamfar Name: R.
Ramin Kamfar Title: Chairman of the Board, Chief Executive Officer, and
President         BLUEROCK REIT OPERATOR, LLC   By: BRG Manager, LLC, its Sole
Member By: Bluerock Real Estate, L.L.C., its Sole Member         By: /s/ R.
Ramin Kamfar Name: R. Ramin Kamfar Title: Chief Executive Officer         /s/
Christopher J. Vohs Christopher J. Vohs


 

 -19- 

 

